DETAILED ACTION
Applicant’s 11/02/2021 response to the previous 09/15/2021 Office action has been considered and entered.

This is the First Notice of Allowance of claims 1-22 as amended and/or filed on 11/02/2021.

Notice of Pre-AIA  or AIA  Status
No apparent priority is claimed accordingly the earliest filing date is 07 March 2019 (20190307).

The present application filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
Applicant’s 11/02/2021 amendments to the independent claims and arguments in support thereof with respect to the rejection(s) of claim(s) as set forth in sections 8-11 of said previous 09/15/2021 Office action have been fully considered and are persuasive because, inter alia Applicant amended the claims to recite inter alia.  “…identify a trigger input to switch from a driver operation mode of the vehicle to a teleoperation mode of the vehicle based on the determined emotional state of the rider ... switch from the driver operation mode of the vehicle to the teleoperation mode of the vehicle based on the determined emotional state of the rider," as recited in amended independent claim 1.”.  The previously applied prior art was directed 

All objections and rejections having been withdrawn, this application is now in condition for allowance.

Allowable Subject Matter
Claims 1-23 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of the invention with regard to actions triggered by the emotional state of riders in vehicle.  


US 20160288708 A1 to CHANG; WOOSUK teaches in the ABSTRACT detecting the emotional state of a driver and outputting a simulated emotional state to a display of a vehicle or some other function such as hugging the driver with the seatbelt in Para [0007]:
“[0007] The output generated by the HMI controller may include a visual representation of an avatar that exhibits the simulated emotional state of the human machine interface, an audio message from an avatar that exhibits the simulated emotional state of the human machine interface, a haptic output delivered to a seat belt to simulate a hug from an avatar, and others.”

US 20160288708 A1 to Taylor; Thomas Steven teaches determining if a vehicle needs to be remotely controlled and whether the driver is emotionally fit/able to take control of the vehicle in for example, Figure 16 and paras:
[0055] For example, the driver condition information may indicate the driver's gaze direction, whether the driver is dozing off, the driver's health condition, and the driver's emotional state.

[0326] In S210, the processor 860 may determine, based on the driver condition information, whether an occupant is able to drive the vehicle 100.


US-20200207358-A1 to Katz; Itay teaches in the ABSTRACT detecting the emotional state of a driver and initiating an action in for example, Fig. 4 and Paras:
“[0081] At operation 420, the one or more first inputs (e.g., those received at 410) are processed. In doing so, a state of a user (e.g., a driver present within a vehicle) can be determined. In certain implementations, the determination of the state of the driver/user can be 

[0110] At operation 460, one or more action(s) can be initiated. In certain implementations, such actions can be initiated based on/in view of the state of the driver (e.g., as determined at 420) and/or the driver attentiveness threshold (e.g., as computed at 450). Actions can include changing parameters related to the vehicle or to the driving, such as: controlling a car's lights (e.g., turn on/off the bright headlights of the vehicle, turn on/off the warning lights or turn signal(s) of the vehicle, reduce/increase the speed of the vehicle).”

US-10315665-B2 to Halder; Bibhrajit teaches in the ABSTRACT detecting the biometric information of a driver and triggering vehicle operations in claim 1.

The other prior art not specifically cited above is considered pertinent to the claimed invention because it shows the state of the art with regard to autonomous vehicle detecting the emotional state of the occupants inside the vehicle and controlling the vehicle based on the emotional states.

NONE of the prior art above teaches or renders obvious the claimed invention for at least the reasons set forth below.

The closest prior art of JP2018063615 to Nissan provided as Foreign Patent Document Cite No. 1 in the 03/07/2019 IDS, US 20200062267 A1 to Magzimof; Shay et al. (Magzimof), US 20170057507 A1 to Gordon; Michael S. et al. (Gordon), US 20190064805 A1 to Frazzoli; Emilio et al. (Frazzoli) and US 9494935 B2 to Okumura; Bunyo et al. (Okumura) fails to teach or render obvious inter alia identifying a trigger input to switch from a driver operation mode of a vehicle to a teleoperation mode of the 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20220216

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665